department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs br2 gl-164271-01 uilc memorandum for associate area_counsel sb_se phoenix from lawrence h schattner chief branch collection bankruptcy and summonses subject refiling a notice_of_federal_tax_lien and the automatic_stay this chief_counsel_advice responds to your request for advice dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether the internal_revenue_service service violates the automatic_stay by refiling a notice_of_federal_tax_lien after a bankruptcy petitioner has been filed in a jurisdiction different from where the original notice was filed when a taxpayer acquired real_property in the new jurisdiction prior to the bankruptcy petition conclusion although generally refiling a notice_of_federal_tax_lien during bankruptcy does not violate the automatic_stay to the extent the refiling constitutes an original filing against the newly acquired real_property the service does violate the stay facts you have asked us to comment on the following scenario taxpayer has an outstanding tax_liability for the tax_year which the service assessed on date taxpayer resides in county a in the service filed a notice_of_federal_tax_lien nftl in county a perfects the service’s lien against all of taxpayer’s property in that county and all of taxpayer’s personal_property where ever located sec_6323 in date taxpayer takes all of his personal_property and moves to county b in another state taxpayer purchases a new home in county b and properly notifies gl-164271-01 the service of its change in residence the service does not file an nftl in county b in date taxpayer files a chapter bankruptcy petition in the new state the service wants to refile its nftl in both county a and county b in accordance with sec_6323 law and analysis when taxpayer failed to pay his liability after notice_and_demand a federal_tax_lien attached to all of taxpayer’s property and rights to property sec_6321 this includes property acquired after the lien came into existence such as taxpayer’s new home 326_us_265 the service does not need to file an nftl in order for its lien to attach however filing protects the service’s interests against a certain class of creditors sec_6323 once the service properly files an nftl for personal_property it is effective against the personal_property wherever it goes including personal_property acquired after a taxpayer moves to a new jurisdiction sec_6323 267_br_921 for real_property however an nftl must be filed at the property’s physical location sec_6323 thus the nftl filed in county a is not effective against the real_property later acquired in county b you are concerned that refiling the nftl in county b could be construed as perfecting the service’s lien interest in taxpayer’s new home in violation of the automatic_stay the automatic_stay bars creditors from taking any act to create perfect or enforce any lien against property of the estate or against property of the debtor to the extent the lien secures a pre-petition claim b c sec_362 the stay also bars any_action to collect or recover a pre-petition debt against the debtor b c sec_362 normally refiling an nftl by itself is not a violation of the automatic_stay 43_br_437 w d n y refiling does not create perfect or enforce a lien r ather this purely ministerial_act merely continue s a previously created and perfected lien and preserve s the status quo id there is no indication in the statutory language or legislative_history that the automatic_stay prohibits acts to extend continue or renew otherwise valid statutory liens in re 866_f2d_561 2d cir this is consistent with the purpose of the automatic_stay in re 979_f2d_625 cir morton f 2d pincite sayers b r pincite the automatic_stay is designed to maintain the status quo by preserving what remains of the debtor’s solvent estate while providing for equitable distribution among the creditors sayers b r pincite refiling an nftl does not harm the debtor and does not grant the service any preference that it did not already have prior to the bankruptcy id gl-164271-01 the problem in the scenario you have presented is that refiling the nftl will give the service a preference it did not have prior to the bankruptcy by perfecting its lien in taxpayer’s new home in essence the refiling will constitute an original filing of an nftl against the real_property which is a violation of the automatic_stay this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please call the attorney assigned to this matter at
